Citation Nr: 1043681	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  99-23 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana



THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits, to include whether the appellant's marriage to the 
Veteran satisfies the one-year marriage eligibility requirement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from October 1948 to September 
1954, and from December 1957 to November 1958.  He died in 
September 1998, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In January 2002, the Board issued a decision denying entitlement 
to DIC benefits on the basis that the appellant's marriage to the 
Veteran did not satisfy the one-year marriage eligibility 
requirement.  The appellant then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (Court), 
and in a March 2004 Order, the Court vacated the January 2002 
Board decision and remanded the matter to the Board.

The Board subsequently remanded the case for further development 
in September 2004, August 2007, and June 2010.  That development 
was completed, and the case was referred to the Board for 
appellate review.

A hearing was held on August 14, 2001, before a Veterans Law 
Judge, in Indianapolis, Indiana, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2).  A transcript of the hearing testimony is in the 
claims file.

A letter was sent to the appellant in July 2007 informing her 
that the Veterans Law Judge who had conducted the August 2001 
hearing was no longer employed by the Board.  The letter notified 
the appellant that she had a right to another hearing, and it was 
requested that she complete and return a form indicating whether 
she wished to have another hearing, and if so, what type of 
hearing.  It was specifically noted that the Board would proceed 
if she did not respond within 30 days.  To date, the appellant 
has not responded to that letter, and therefore, the Board will 
proceed with a decision in this case.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  The Veteran served on active duty from October 1948 to 
September 1954, and from December 1957 to November 1958.  

3.  The appellant has asserted that she and the Veteran began 
living together in May 1996.

4.  Common-law marriages are not recognized in Indiana.

5.  The appellant has testified that she was not aware that 
common-law marriage was not recognized in Indiana; however, her 
testimony establishes that there was no mutual present agreement 
to enter into a marriage, constituted immediately, at the time 
they began living together or at any time prior to September [redacted], 
1997.

6.  The Veteran and the appellant were officially married on 
September [redacted], 1997.

7.  The Veteran died on September [redacted], 1998.

8.  There was no child born of the relationship between the 
Veteran and the appellant.


CONCLUSION OF LAW

The appellant's marriage to the Veteran does not satisfy the 
marriage eligibility requirements for DIC benefits. 38 U.S.C.A. 
§§ 101(3), 103(c), 1102, 1304, 5103A (West 2002); 38 C.F.R. §§ 
3.1, 3.5, 3.50, 3.52, 3.54, 3.205, 3.211 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In this case, the Board does acknowledge that the RO did not 
provide the appellant with adequate notice prior to the initial 
decision in April 1999.  Nevertheless, in compliance with the 
prior remands, the RO did send the appellant letters in April 
2000, May 2001, October 2004, October 2007, and June 2010, which 
did inform her about the evidence necessary to substantiate her 
claim and the division of responsibilities in obtaining the 
evidence.  The Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.

In this regard, the Board notes that, while notice provided to 
the appellant was not given prior to the first agency of original 
jurisdiction (AOJ) adjudication of the case, notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
appellant's claim was readjudicated in a supplemental statement 
of the case (SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 377-
78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing notification 
letter after decision and readjudicating the claim and notifying 
claimant of such readjudication in the statement of the case).  
The claimant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond to 
VA notices, and she has taken full advantage of these 
opportunities, submitting evidence and argument in support of her 
claim.  Viewed in such context, the furnishing of notice after 
the decision that led to this appeal did not compromise the 
essential fairness of the adjudication. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 
1369, 1373 (Fed. Cir. 2004).  The appellant has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice to 
the appellant.  Therefore, with respect to the timing requirement 
for the notice, the Board concludes that to decide this appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant in 
the notice letters about the information and evidence that is 
necessary to substantiate her claim for DIC benefits.  
Specifically, the April 2000 letter stated the DIC is payable to 
an en eligible survivor of a Veteran whose death is related to 
service.  It was noted that the appellant's claim had been denied 
because she did not meet the requirements for a surviving spouse, 
which are one who was married to a Veteran: before the expiration 
of 15 years after the termination of the period of service in 
which the injury or disease causing the death of the Veteran was 
incurred or aggravated; for one year or more; or, any period of 
time if a child was born of the marriage or was born to them 
prior to the marriage.  

The October 2004 letter also indicated that the evidence must 
show that the Veteran died while on active duty or died from a 
service-connected injury or disease.  It was noted that DIC may 
be paid if the Veteran was continuously rated totally disabled 
due to service-connected disabilities for at least 10 years 
before his death.  The appellant was informed that she needed 
evidence showing that she is the unmarried surviving spouse of 
the Veteran, and she was advised to submit statements regarding 
their marital status, such as the dates and places where the 
Veteran lived, the amounts and dates of the Veteran's 
contributions to her support, and whether they ever applied for 
divorce or annulment.  

The October 2007 letter further stated that entitlement to DIC 
requires evidence showing that the Veteran died while on active 
service from a service-connected injury or disease or that he 
died from a nonservice-connected injury or disease and was 
receiving compensation for a totally disabling service-connected 
disability for at least 10 years immediately before his death; 
since his release form active duty and for at least 5 years 
immediately preceding his death; or, for at least one year before 
death if the Veteran was a former prisoner of war who died after 
September 20, 1999.  The letter noted that she must have married 
to the Veteran before the expiration of 15 years after the 
termination of the period of service in which the injury or 
disease causing the death of the Veteran was incurred or 
aggravated; for one year or more; or, any period of time if a 
child was born of the marriage or was born to them prior to the 
marriage.  The October 2007 letter also contained the provisions 
of 38 U.S.C.A. § 5103(A) and 38 C.F.R. §§ 3.5, 3.50, 3.54, 3.205, 
and 3.211.  

In addition, the June 2010 letter included a dependent fact sheet 
and the provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. §§ 3.5, 
3.50, 3.52, 3.54, 3.159 3.205, and 3.211.  

Additionally, the September 1999 statement of the case (SOC) and 
March 2007, March 2010, and September 2010 supplemental 
statements of the case (SSOC) notified the appellant of the 
reasons for the denial of her application and, in so doing, 
informed him her the evidence that was needed to substantiate her 
claim.  The September 1999 SOC included the provisions of 
38 C.F.R. §§ 3.50 and 3.54, and the March 2007 SSOC contained 
38 C.F.R. §§ 3.52, 3.53, 3.54, and 3.205.  Similarly, the March 
2010 SSOC provided the appellant with 38 C.F.R. §§ 3.50 and 3.54, 
and the September 2010 SSOC included 38 C.F.R. §§ 3.5, 3.50, 
3.52, 3.54, 3.205, and 3.211.

In addition, the RO notified the appellant in the notice letters 
about the information and evidence that VA will seek to provide.  
In particular, the May 2001, October 2004, October 2007, and June 
2010 letters indicated that reasonable efforts would be made to 
help her obtain evidence necessary to support her claim, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  

The RO also informed the appellant about the information and 
evidence that she was expected to provide.  Specifically, the May 
2001, October 2004, October 2007, and June 2010 letters notified 
the appellant that she must provide enough information about 
records so that they could be requested from the agency or person 
that has them.  The May 2001 letter also requested that she 
complete and return the enclosed VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that she would 
like VA to obtain on her behalf.  The June 2010 letter requested 
that she complete and return VA Form 21-470, Statement of Marital 
Relationship, and VA Form 21-4171, Supporting Statement Regarding 
Marriage.   That letter also requested information regarding any 
reasons why she and the Veteran would not have been able to marry 
and whether they lived continuously from the date of marriage to 
his death.  She was also asked to submit copies of birth 
certificates for all children born of the marriage.  In addition, 
the May 2001, October 2004, October 2007, and June 2010 letters 
informed her that it was her responsibility to ensure that VA 
received all requested records that are not in the possession of 
a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id.

In the present appeal, the appellant was provided with notice of 
the type of evidence necessary to establish a disability rating 
and an effective date.  In this regard, the Board notes that the 
October 2007 and June 2010 letters explained how disability 
ratings and effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the appellant's claim.  The claims file also contains copies 
of the Veteran's marriage certificates and death certificate, as 
well as affidavits from individuals attesting to the marital 
status of the Veteran and appellant.  The appellant also 
testified at a hearing before the Board in August 2001, and as 
previously noted, she was offered another opportunity in July 
2007 to have an additional hearing.  VA has further assisted the 
appellant throughout the course of this appeal by providing her a 
SOC and SSOCs, which informed her of the laws and regulations 
relevant to her claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in this 
case.


Law and Analysis

Governing law provides that Dependency and Indemnity Compensation 
(DIC) benefits and non-service connected death pension benefits 
may be paid to the surviving spouse of a Veteran if certain 
requirements are met. 38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 
(West 2002).

VA death benefits may be paid to a surviving spouse who was 
married to the Veteran: (1) before the expiration of 15 years 
after the termination of the period of service in which the 
injury or disease causing the death of the Veteran was incurred 
or aggravated; (2) for one year or more; or (3) for any period of 
time, if a child was born of the marriage, or was born to them 
before the marriage. 38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 
3.54.

To be recognized as the Veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex whose marriage to 
the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who 
was the spouse of a Veteran at the time of the Veteran's death.  
The appellant must also have lived with the Veteran continuously 
from the date of marriage to the date of the Veteran's death, 
except where there was a separation which was due to the 
misconduct of, or procured by, the Veteran without the fault of 
the spouse.  In addition, to be recognized as a surviving spouse, 
a claimant cannot have remarried since the death of the Veteran 
and after September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out to the public to be 
the spouse of such other person. 38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50(b)(1), 3.53.  The remarriage of the surviving spouse of a 
Veteran shall not bar the furnishing of benefits to such person 
as the surviving spouse if the remarriage is void or has been 
annulled by a court of competent jurisdiction, unless the 
annulment was secured through fraud. 38 U.S.C.A. § 103(d)(1).  
Additionally, remarriage shall not bar the furnishing of DIC 
benefits, among others, if the remarriage has been terminated by 
death or divorce, unless the divorce is secured through fraud. 38 
U.S.C.A. § 103(d)(2).  The law was amended effective from January 
1, 2004, to also provide that remarriage after age 57 of the 
surviving spouse of the Veteran shall not bar the furnishing of 
DIC benefits, among others, to the surviving spouse of the 
Veteran. Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 
Stat. 2652, 2673 (2003).

For VA benefits purposes, a marriage means a marriage valid under 
the law of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided when 
the right to benefits accrued. 38 C.F.R. § 3.1(j).

A marriage can be established by several types of evidence, 
including a copy or abstract of the public record of marriage, a 
copy of the church record of marriage containing sufficient data, 
an official report from service department as to marriage which 
occurred while the Veteran was in service, the affidavit of the 
clergyman or magistrate who officiated, the original certificate 
of marriage, and affidavits or certified statements of two or 
more eyewitnesses to the ceremony. 38 C.F.R. § 3.205(a)(1).

In this case, the Veteran served on active duty from October 1948 
to September 1954 and from December 1957 to November 1958.  A 
marriage certificate indicates that the appellant and Veteran 
were married on September [redacted], 1997.  As such, they were married 
almost 29 years following the Veteran's separation from service.   

The record reflects that it was the appellant's third marriage 
and the Veteran's third marriage.  A divorce decree and a death 
certificate are on file for the Veteran's prior marriages.

In an October 1998 rating decision, the RO found that the Veteran 
died as a result of a service-connected disability.  In March 
1999, the appellant filed an application for DIC benefits by a 
surviving spouse, but in an April 1999 decision, the RO denied 
the appellant's claim on the basis that she had not been married 
to the Veteran for one year prior to his death and there were no 
children born of the marriage.  

At a hearing before the Board, the appellant maintained that she 
and the Veteran had lived together in a common-law marriage in 
Indiana since May 1996 and contended that the time living 
together should count toward extending her legal marriage by the 
amount of time to satisfy the statutory one-year requirement.  
She indicated that they first lived together as husband and wife 
in May 1996, but then went on to state that the Veteran lived in 
one place and that she lived in another.  She remarked that he 
died on the Thursday before what would have been their one-year 
anniversary on Saturday, but she stressed that they had been 
together since 1996.  She also noted that they had applied for 
their marriage license on September 5, 1997, and intended to 
marry immediately, but she stated that the Veteran was 
hospitalized during the following weekend when they had planned 
to marry.  Upon questioning as to whether she and the Veteran 
considered themselves to be husband and wife at the time they 
began living together, the appellant responded as follows:

Sort of much.  When he said well are we going to get 
married or what, I'd go why should we get married?  
What's wrong with just living together?  You know.  So 
I had just a bad marriage my first marriage.  My 
second husband I lived with him 12 years before we got 
married.  Then we got married.

When asked what prompted them to get married officially, the 
appellant stated:

Because [the Veteran] really wanted to. . . .  He says 
well then why not get married. I'm thinking what's 
wrong with just living together, you know.  He wanted-
-he really wanted to get married so I said okay....

Oh he had asked me when we first met about getting 
married and I said well maybe some day we will, so 
then finally decided that we would.

When asked if she knew whether common-law marriages were 
recognized by Indiana, the appellant responded:

It used to, I don't really know now.  They've changed 
so many times.

When asked again if she considered herself to be married to the 
Veteran when she began living with him, she stated:

Oh yeah because he bought me a ring already and I was 
wearing that....

He said let's just tell everybody we're married....

Yes, we considered we were man and wife.

The appellant indicated that they presented themselves to the 
community as though they were married, but that she did not care 
what anyone thought about them living together.

Based on the foregoing, the appellant did not legally marry the 
Veteran until almost 29 years after his discharge from military 
service.  Therefore, the criteria that the surviving spouse be 
married to the Veteran before the expiration of 15 years from 
service separation is not applicable in this instance.

Further, after review of the record, the Board finds that the 
appellant does not meet the eligibility requirement for DIC 
benefits because she was married to the Veteran for less than one 
year, from September [redacted], 1997, until his death on September [redacted], 
1998, and there were no child born to them.

First, the appellant reluctantly concedes that she married the 
Veteran less than one year prior to his death.  Regardless of the 
way the time is calculated, there is no basis on which to 
establish that the Veteran and the appellant were married for one 
year.  A review of the evidence shows that the Veteran's death 
occurred two days short of the one-year requirement, as they 
married on September [redacted], 1997, and he died on September [redacted], 1998.

The Veteran's son (the appellant's step-son) asserted that the 
Veteran died in the late evening and that, if had he lived 
another two hours or so, he and the appellant would have lived 
together every day of the calendar year.  However, even 
considering the contention of the Veteran's stepson, the 
appellant and the Veteran would still have been married for less 
than one year, as they would have been one day short.  Simply 
put, the fact remains the Veteran and the appellant were not 
married for a one year period, regardless of how the time is 
calculated.  The Board is sympathetic to the fact that the 
Veteran died just short of the one-year marriage requirement; 
however, there is no reasonable way to calculate the dates such 
that the marriage could satisfy the one-year requirement mandated 
under the regulations.

The Board has also considered whether the time the Veteran and 
the appellant cohabited could be used to extend the time they 
were together under the theory of a common-law marriage.  VA 
regulations define marriage as "a marriage valid under the law 
of the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the right 
to benefits accrued." 38 C.F.R. § 3.1(j) (2010).  In this case, 
the Veteran and the appellant were married and lived in Indiana; 
therefore, the law of Indiana is controlling.

Indiana does not recognized common-law marriages and has not done 
so since 1958.  Specifically, under Indiana law "a marriage is 
void if the marriage is a common-law marriage that was entered 
into after January 1, 1958." Indiana Code § 31-11-8-5.  Further, 
Indiana courts have held that no common-law marriage existed when 
a couple had lived together for two years, had received a 
marriage license, and were going to be married in six days, 
except that the woman was killed in an automobile accident. See 
Manczunski v. Frye, 689 N.E.2d 473 (Ind. App. 1997).  The court 
specifically found the fact that the couple lived together for 
two years was not legally significant because there could be no 
common-law marriage in Indiana unless it was entered into prior 
to 1958.

In the case of Mayes v. Mayes, 84 Ind. App. 90, 147 N.E. 630 
(1925), an Indiana court said:

We believe the existence of a common-law marriage is 
dependent upon there being a contract of marriage 
between the parties in words of the present tense; 
that there must be mutuality to such contract and that 
the minds of both parties must meet in mutual consent 
to said marital status.

With regard to common-law marriages, a distinction is made 
between contracts where the parties take each other in the 
present tense, implying that the marital relation is constituted 
immediately, and contracts which imply no more than that the 
parties will marry each other at a later time.  The showing that 
a man and woman cohabited together and were known as husband and 
wife is not alone sufficient to establish common-law marriage, 
but it must also be shown that there was a present agreement 
between the man and woman to take each other as husband and wife. 
Estate of Dittman v. Biesenbach, Admr. etc., 124 Ind. App. 198, 
115 N.E. 2d 125 (1953) (there must be a contract, and it must 
arise from words in the present tense).  Words evidencing only 
the intention to be married in the future are ineffectual even 
where followed by cohabitation.  Cohabitation, reputation, tax 
returns, insurance provisions, and the birth of a child do not 
constitute a present contract of marriage. Anderson v. Anderson, 
235 Ind. 113, 131 N.E.2d 301 (1956).

The appellant in this case has not alleged that there was any 
contract of marriage in the present tense prior to September [redacted], 
1997, and the evidence when viewed in favor of the appellant with 
all reasonable inferences that could be drawn therefrom, fails to 
show such a contract.  The testimony of the appellant herself 
affirmatively proves there never was a contract in the present 
tense to be married prior to September [redacted], 1997.  In fact, her 
testimony merely corroborates that she and the Veteran did not 
consider themselves to be married in the present tense prior to 
September [redacted], 1997, and that prior to this date, they simply 
agreed that they would marry each other at a later time.  As 
noted above, words evidencing only the intention to be married in 
the future are ineffectual even where followed by cohabitation.  
The evidence does not establish the fact of an actual contract of 
marriage prior to September [redacted], 1997.

Based on the foregoing, regardless of the appellant's testimony 
that she and the Veteran lived together for some eighteen months 
prior to their legal marriage, there is no basis on which to 
include the cohabitation time in order to satisfy the one-year 
marriage requirement for DIC benefits.  Indeed, the Board notes 
that the marriage license dated three weeks prior to their 
legally-recognized marriage actually lists the Veteran living in 
one county and the appellant living in another county.  
Nevertheless, even accepting the appellant's testimony that she 
and the Veteran were living together at the time of their 
marriage, the fact remains that Indiana law does not recognize 
the cohabitation time as a legal marriage.  Therefore, the time 
the Veteran and the appellant spent living together cannot be 
included in the one-year marriage requirement calculation.

The Board has further considered that in cases where there is a 
legal impediment to entering into a marriage, such as if common-
law marriage is not recognized in a jurisdiction, an otherwise 
invalid common-law marriage could be "deemed valid" if the 
appellant was unaware of the legal impediment. See Colon v. 
Brown, 9 Vet. App. 104, 107-108 (1996); VAOPGCPREC 58-91 (July 7, 
1991) (the fact that a jurisdiction does not recognize common-law 
marriage is considered a type of legal impediment).  Where an 
attempted marriage of a claimant to the Veteran was invalid by 
reason of a legal impediment, the marriage will nevertheless be 
deemed valid if: (1) the marriage occurred one year or more 
before the Veteran died (or existed for any period of time if a 
child was born of the purported marriage or was born to them 
before such marriage); (2) the claimant entered into the marriage 
without knowledge of the impediment; (3) the claimant cohabited 
with the Veteran continuously from the date of marriage to the 
date of his or her death; and, (4) no claim has been filed by a 
legal surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the Veteran's death. See 38 C.F.R. § 3.52 (2010).

The evidence, however, does not support a "deemed valid 
marriage" in this case.  Significantly, the appellant does not 
dispute that they were not legally married prior to September [redacted], 
1997.  She testified that the Veteran desired to get married and 
even encouraged her to marry him.  Despite her testimony that she 
thought there was nothing wrong with just living together and 
that she had a difficult situation during her first marriage, she 
essentially conceded that her cohabitation with the Veteran did 
not constitute a marriage, which is the reason why they 
subsequently agreed to marry and had the marriage ceremony.  
Prior to the marriage ceremony on September [redacted], 1997, there was 
no more than an agreement to be married in the future.  
Therefore, there is no basis on which to establish a "deemed 
valid marriage."  This is consistent with an October 1998 VA 
Form 21-686c, Declaration of Status of Dependents, which was 
submitted by the Veteran approximately three weeks after their 
legal marriage.  In that document, he added the appellant as his 
dependent and reported a marriage date of September [redacted], 1997, 
which effectively set the date of her dependency.

In short, even though the appellant contends that she was unaware 
that common-law marriages were not recognized in Indiana, she did 
not enter into a common-law marriage with the Veteran prior to 
September [redacted], 1997, inasmuch as there was no present contract by 
which she and the Veteran entered into a marital relationship, 
constituted immediately, prior to that date.  Prior to September 
[redacted], 1997, the appellant and the Veteran did no more than agree to 
marry each other at a later time.

Because the Veteran died within a year after the marriage and no 
child was born of their relationship, the appellant does not meet 
the criteria necessary for establishing status as a surviving 
spouse for VA purposes.  Moreover, as the appellant concedes that 
they were not legally married until September [redacted], 1997, there is 
no basis to deem valid a marriage between the parties prior to 
that date.  In the absence of legal merit, the appeal must be 
denied based on a lack of entitlement under the law. See Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994).

The Board does acknowledge the appellant's statements that the 
Veteran and appellant considered themselves to be husband and 
wife, as did the community, prior to their legal marriage; that 
she was apprehensive of marriage because of a prior difficult 
marriage; and, that they anticipated being married sooner except 
for the Veteran's illness.  Such equitable arguments, however, do 
not alter the applicability of the law.  While the Board is 
sympathetic toward the appellant, the law is dispositive in this 
matter, and the Board is bound in its decisions by the statutes 
enacted by the Congress of the United States and VA regulations 
issued to implement those laws. See 38 U.S.C.A. § 7104(c). See, 
generally, Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting 
Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) (the Board must 
apply "the law as it exists . . . .").  The Board further 
observes that "no equities, no matter how compelling, can create 
a right to payment out of the United States Treasury which has 
not been provided for by Congress." Smith v. Derwinski, 2 Vet. 
App. 429, 432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)).  The appellant was married 
to the Veteran for less than one year prior to his death, there 
was no children born to them, and the marriage occurred after the 
expiration of 15 years following the termination of the Veteran's 
service.  Thus, the Board finds that the appellant does not meet 
the marriage requirements of the law to be eligible for DIC 
benefits.  Accordingly, the appeal must be denied.




ORDER

The claim for entitlement to DIC benefits is denied; the 
appellant's marriage to the Veteran does not satisfy the one-year 
marriage eligibility requirement.


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


